Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2018

                                      No. 04-18-00599-CV

                                    Homero MALDONADO,
                                          Appellant

                                                v.

                                    Salvador JOHNSON, Sr.,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK001209D2
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
      This is an accelerated appeal involving a primary election contest. Due to the time sensitive
nature of this matter, this court issued an order accelerating the appellate briefing schedule.
Pursuant to our order, appellant’s brief was due Friday, September 14, 2018. Appellant filed his
brief on September 14, 2018. However, on September 17, 2018, appellant filed a motion for
leave to file what he deemed a “supplemental” brief and an appendix, which were attached to the
motion. See Tex. R. App. P. 38.7 (stating brief may be amended or supplemented whenever
justice requires, on whatever reasonable terms court may prescribe). According to appellant, the
“supplemental” brief was filed merely to correct formatting errors and to include the appendix
that was missing from the original brief.

         In the “supplemental” brief, appellant states that the word count for the 64—page brief is
“15,253 words,” excluding the contents the appellate rules allow to be excluded from the count.
See id. R. 9.4(2)(B). A word count was not included in the original brief. Pursuant to Rule
9.4(2)(B), the word count limit for a brief in the court of appeals is 15,000 words. See id. After
filing the motion for leave and the attached supplemental brief and appendix, appellant also filed
a motion asking this court to allow him to exceed the word count limit set out in Rule 9.4(2)(B).

        After reviewing the motion for leave, the motion to exceed the word count limit, the
original brief, and the “supplemental” brief and appendix, we GRANT appellant’s motion for
leave to exceed the word count limit and motion for leave to file the supplemental brief and
appendix. We ORDER the supplemental brief and the appendix attached as exhibits to
appellant’s motion for leave to be filed by the clerk of this court. As noted in our prior order,
appellee’s brief is due in this court today, September 17, 2018.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court